Held, that the analysis of a sample of milk taken from only part of the product delivered by the producer chap. 338). All concurred, except McLennan, J., who dissented upon the ground that, under the Agricultural Law, which provides for making a chemical analysis of a sample of milk delivered by a producer as one step in determining whether such milk has been adulterated, it is not necessary to mix all the milk deliv-ered at one time by the producer, and take a sample for such analysis from the whole, in order to make such analysis the basis of an action to recover the penalty fixed by the statute; but the analysis of a sample taken from a single can or package may be made the basis of such an action, provided only that the sample sd taken from such single can or package shall be a fair sample. Whether or not the sample taken and analyzed in this case .was a fair sample was a question of fact which should have been •submitted to the jury.